Citation Nr: 1434812	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  10-42 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date prior to April 24, 2009 for the grant of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


 ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran served on active duty from June 2003 to April 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In February 2012, the Board remanded the appeal for additional development, and it now returns to the Board for appellate review.

In October 2011, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. The Veteran filed a claim of entitlement to service connection for PTSD that was received on April 24, 2009. 

2. The claim of entitlement to service connection for PTSD filed prior to April 24, 2009 was properly adjudicated by the RO in a rating decision issued in December 2007; no new and material evidence was received within one year of that decision, nor was it appealed.


CONCLUSIONS OF LAW

1.  The December 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  The criteria for an effective date prior to April 24, 2009 for the grant of entitlement to service connection for PTSD have not been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Stegall Considerations

This case was remanded by the Board in February 2012 for the purpose of obtaining treatment records dated in 2008 from the St. Louis VA Medical Center (VAMC) and Vet Center.  A search for these records was conducted by the RO, and no records were found.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the February 2012 remand, and that the Board may now proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders).  

II. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in April 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The appellant's filing of a notice of disagreement as to the effective date assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the Veteran's appeal as to the effective date assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The Veteran's service treatment records, VA treatment records, and the reports of November 2007, July 2009, and July 2010 were reviewed by both the AOJ and the Board in connection with adjudication of the claim. As stated above, the Veteran identified treatment at the St. Louis VAMC and Vet Center, but no such records were located.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claims. 

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, in this case, the findings at a VA examination that occurred after the receipt of the claim by the RO are not relevant to whether an effective date prior to the date of claim is appropriate, and thus, the adequacy of the VA examinations is immaterial to the claim.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the October 2011 Board hearing, the VLJ identified the issue to be discussed and with the assistance of the Veteran's representative asked questions to ascertain the Veteran's contentions and information regarding potentially outstanding VA treatment records.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran.  The Veteran has not suggested any deficiency in the conduct of the hearings.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

III. Analysis

Under governing law, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose, if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  When an award of service connection is granted based upon new and material evidence received after the final disallowance of the Veteran's initial claim and which does not encompass service department records, the effective date of such an award shall be the date of receipt of the Veteran's reopened claim or the date on which entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  
 
Determination of effective dates is dependent on the act of filing a claim by the Veteran and the adjudication of that claim by VA. The Veteran argues that the effective date should be the day after service as he filed his claim of entitlement to service connection for PTSD within one year of discharge in April 2007.  The Veteran actually filed a claim for service connection for PTSD prior to discharge, in February 2007.  This claim was denied by the RO in December 2007.  The Veteran did not appeal that decision.  The next communication from him regarding the claim was received in April 2009, which was treated as a claim to reopen the previously denied claim and granted in an August 2009 rating decision.  However, new and material evidence received prior to the expiration of the appeal period is considered to have been filed in connection with the claim pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).  If such evidence was received within a year of the December 2007 rating decision, and the claim was not then readjudicated by the RO prior to the claim to reopen filed by the Veteran, then the decision denying the original service connection claim did not become final.  See Beraud v. Shinseki, 26 Vet. App. 313, 319 (2013).

At the October 2011 hearing, the Veteran testified that he had received VA treatment at the St. Louis VAMC and Vet Center in 2008 and no such records were in the claims file at the time of the December 2007 rating decision.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).  Thus, such records would be considered to have been received within a year of the December 2007 rating decision.  Nevertheless, a search for these records indicated that there were no records for 2008 from those facilities.  Moreover, both the July 2009 and July 2010 VA examination reports document medical history of treatment for PTSD only in 2009.  Therefore, the December 2007 rating decision is final because it was not appealed and no new and material evidence was submitted or in the constructive possession of VA within the appeals period.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

The proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received, 38 U.S.C. § 5110(a), and only a request for revision premised on clear and unmistakable error (CUE) could result in the assignment of an earlier effective date.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) (holding that absent a showing of clear and unmistakable error, the appellant cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date."); Flash v. Brown, 8 Vet. App. 332, 340 (1995) (holding that when a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen); see also Bingham v. Principi, 18 Vet. App. 470, 475 (2004).  The Veteran has argued that the December 2007 rating decision was fatally flawed because it relied on an inadequate VA examination.  However, this statement does not constitute a claim of CUE in the December 2007 rating decision, as such a claim must allege an error that, if true, would be CUE on its face, and persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).     

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claim of entitlement to an effective date prior to April 24, 2009 for the grant of entitlement to service connection for PTSD.  Although the Board is sympathetic to the difficulties the Veteran has faced due to his PTSD, the fact is that he did not appeal the December 2007 denial, no new and material evidence was received within a year of that denial, and he did not file a new claim until April 2009.  Therefore, his claim must be denied.


ORDER

Entitlement to an effective date prior to April 24, 2009 for the grant of entitlement to service connection for PTSD is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


